Exhibit 10.8

CA, INC.
2011 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR CANADIAN PARTICIPANTS


[Participant Name] ("Optionee")
______________________________________________
Name of Optionee
Total Number of Shares Subject to Option Granted
[Number of Shares Granted]
Grant Date
[Grant Date]
Exercise Price
[Exercise Price]
Expiration Date
[Expiration Date]

THIS AGREEMENT, including, without limitation, Appendix A hereto, (this
"Agreement"), dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the "Company") and the
above-referenced Optionee, provides for the grant of a nonqualified stock option
under the CA, Inc. 2011 Incentive Plan (the "Plan"). This Agreement incorporates
by reference the terms of the Plan, and is subject to the terms of the Plan. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan will control. Except as otherwise provided in
this Agreement, capitalized terms in this Agreement will have the meanings
specified in the Plan. A copy of the Plan or related Prospectus may be obtained
at no cost by contacting the HR Service Center at 1−866−514−4772 or opening an
issue via the web at http://caportal.ca.com (via Employee Self-Service – ESS).
 If you are located outside of North America, please contact your local Human
Resources Representative.


1.
Grant of Option. The Company hereby grants to the Optionee an option (the
"Option") to purchase the number of shares of Common Stock set forth above at an
exercise price per share set forth above which is equal to the Fair Market Value
of such shares on the date the Option is granted (the "Grant Date"). The Option
is not an "incentive stock option" within the meaning of Section 422 of the
Code.



2.
Vesting of Option. The Option will vest with respect to 34% of the underlying
shares of Common Stock on the first anniversary of the Grant Date and with
respect to an additional 33% of the underlying shares of Common Stock on each of
the second and third anniversaries of the Grant Date. Except as provided in
Section 9 of this Agreement, the Option will expire and will not be exercisable
after ten years from Grant Date (the "Expiration Date"). Notwithstanding the
foregoing, the Company may extend the term of the Option to reflect certain
securities trading blackouts that the Company may impose in order to comply with
applicable laws.



3.
Timing of Grant Acceptance. Participant must electronically accept his/her grant
of Option within 90 days from the Grant Date (the “Grant Acceptance Date”) or
he/she will forfeit this Option. A Participant who forfeits his/her Option for
failure to accept the award by the Grant Acceptance Date has no right of
ownership or other rights as stockholder under this Option and may not be
eligible for future stock option awards or other equity awards granted by the
Company.



4.
Exercise of Option. To the extent that the Option is exercisable, the Optionee
may exercise the Option by delivering to the Company or its agent a properly
executed exercise notice on a form approved by the Committee. The Company will
not permit the exercise of the Option if the Company




--------------------------------------------------------------------------------



determines, in its sole and absolute discretion, that issuance of shares
underlying the Option could violate any law or regulation.


In the event of the Optionee's death, the Option may be exercised by the
executor or administrator of a deceased Optionee's estate, or by the person or
persons to whom the Option has been transferred by the Optionee's will or the
applicable laws of descent and distribution, provided that the Company will be
under no obligation to deliver shares underlying the Option unless and until the
Company is satisfied that the person exercising the Option is the duly appointed
executor or administrator of the deceased Optionee or the person to whom the
Option has been transferred by the Optionee's will or by the applicable laws of
descent and distribution.


5.
Payment of Exercise Price. Payment of the exercise price of the Option may be
made in cash or by certified check, bank draft, wire transfer or postal or
express money order or any other form of consideration approved by the
Committee. Alternatively, payment of the exercise price may be made by (a)
delivering to the Company, or its agent, a properly executed exercise notice,
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale proceeds with respect to the portion of the shares to
be acquired upon exercise having a Fair Market Value on the date of exercise
equal to the sum of the applicable portion of the exercise price being so paid
and appropriate tax withholding, (b) tendering (actually or by attestation) to
the Company previously acquired Shares that have been held by the Optionee for
at least six months having a Fair Market Value on the date prior to the date of
exercise equal to the applicable portion of the Exercise Price being paid, or
(c) any combination of the foregoing. Payment of the exercise price of the
Option must be made in full for all shares for which the Option is exercised at
the time of such exercise, and no shares will be delivered until such payment is
made. Notwithstanding the foregoing, a form of payment will not be available if
the Company determines, in its sole and absolute discretion, that such form of
payment could violate any law or regulation.



6.
Delivery of Shares. The Company will not be obligated to deliver any shares
underlying the Option unless and until the Company is satisfied that (a) proper
arrangements have been made with the Company for the payment of any applicable
tax withholding obligations, (b) all requirements of all applicable laws have
been met, (c) in the event the outstanding Common Stock is at the time listed
upon any stock exchange, the shares to be delivered have been listed, or
authorized to be listed, upon official notice of issuance upon the exchanges
where it is listed, and (d) all legal matters in connection with the issuance
and delivery of the shares have been approved by counsel of the Company. The
Optionee will have no rights of a stockholder until the shares are actually
delivered to the Optionee. Common Stock to be delivered upon the exercise of the
Option may constitute an original issue of authorized stock or may consist of
treasury stock.



7.
Transferability of Option. Except as provided below, the Option may not be
transferred by the Optionee other than by will or the laws of descent and
distribution and during the Optionee's lifetime the Option may be exercised only
by the Optionee. Notwithstanding the foregoing, the Option may be transferred by
the Optionee to his or her family members or to one or more trusts for the
benefit of such family members or to one or more limited partnerships in which
such family members are the only partners; provided that (a) the Optionee does
not receive any consideration for such transfer, (b) written notice of any
proposed transfer and the details thereof will have been furnished to the
Committee at least three days in advance of such transfer, and (c) the Committee
consents to the transfer in writing. If the Option is transferred pursuant to
this provision, it will continue to be subject to the same terms and conditions
that were applicable to such Option immediately prior to transfer and the Option
may be exercised by the transferee only to the same extent that the option




--------------------------------------------------------------------------------



could have been exercised by the Optionee had no transfer been made. For this
purpose, the Optionee's "family members" will include the Optionee's spouse,
children, grandchildren, parents, grandparents (whether natural, step, adopted
or in-laws) siblings, nieces, nephews and grandnieces and grandnephews.


8.
Death or Termination of Employment Due to Disability. If the Optionee dies or
incurs a Termination of Employment due to Disability while employed by or
providing services to the Company, any portion of the Option that has not become
exercisable as of the date of the Optionee's death or Termination of Employment
due to Disability will become exercisable in full and will remain exercisable
(a) in the case of the Optionee's death, by the estate of the deceased Optionee
or the person given authority to exercise the Option by the Optionee's will or
by operation of law for a period of one year following the Optionee's death, but
not later than the expiration date of the Option; and (b) in the case of the
Optionee's Termination of Employment or Disability, by the Optionee for a period
of one year following the Optionee's Termination of Employment due to
Disability, but not later than the Expiration Date.



9.
Other Termination of Employment



(a)
Except as otherwise provided in this Agreement or the Plan, upon the Retirement
of the Optionee, the portion of the Option that is not exercisable as of the
date of such Retirement will be forfeited as of the date of such Retirement and
the portion of the Option that is exercisable as of the date of such Retirement
must be exercised, if at all, within one year after the date of such Retirement,
but in no event after the Expiration Date.



(b)
Except as otherwise provided in this Agreement or the Plan or in an employment
agreement between the Optionee and the Company, upon the Optionee's Termination
of Employment, for reason other than death, Disability or Retirement, the
portion of the Option that is not exercisable as of the Optionee's Termination
of Employment will be forfeited as of the Optionee's Termination of Employment
and the portion of the Option that is exercisable as of the Optionee's
Termination of Employment must be exercised, if at all, within 90 days after
such Termination of Employment but in no event later than the Expiration Date.



10.
Forfeiture and Recovery and Reimbursement of Option Gain. Notwithstanding any
other provision of this Agreement or the Plan to the contrary, the Option will
be terminated and become null and void without consideration if the Optionee, as
determined by the Committee in its sole discretion, engages in any Prohibited
Activities (as defined in Appendix A).



If the Optionee engages in any of the Prohibited Activities, the Optionee shall,
at the sole discretion of the Committee, forfeit any gain realized in respect of
any Option that has been exercised within 12 months prior to the Optionee's
Termination of Employment (the "Affected Option"), which gain shall be deemed to
be an amount equal to aggregate of the difference between the Exercise Price of
the Affected Option and the corresponding Fair Market Value (as defined in the
Plan), on the applicable exercise date, of the shares of Common Stock deemed
delivered to the Optionee (including any shares sold or withheld to cover any
portion of the payment of its exercise price and/or tax withholding). The
Optionee shall repay such gain to the Company immediately after demand by the
Company, but not later than ten days following such demand. The amount of the
gain calculated pursuant to this Section 10 shall not take into account any
taxes paid by or withheld from the Optionee in connection with the exercise of
the Affected Option.





--------------------------------------------------------------------------------



The foregoing provision will be applied in compliance with applicable laws,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Optionee will be subject to such forfeiture and recovery
and reimbursement policies that the Company or any of its Related Companies may
establish from time to time.


11.
Changes In Stock. The Option is subject to the adjustment provisions set forth
in Sections 4.11, 5.3 and 5.4 of the Plan.



12.
Tax Withholding. As a condition to the delivery of any shares pursuant to the
exercise of the Option, Optionee is required to pay the Company an amount
sufficient to satisfy applicable tax withholding obligations, which the
Committee, may in its discretion, determine to accept payment of tax withholding
by the following methods described below:



(a)
Company withholds shares that would otherwise be issued on exercise having a
Fair Market Value on the date of exercise equal to the applicable portion of the
tax withholding obligations being so paid.



(b)
through any of the exercise price payment methods described in Section 5 of this
Agreement; or



(c)
any other method specified in Section 7.2 of the Plan that is necessary to
satisfy Optionee’s withholding obligation in accordance with applicable law.



13.
No Guarantee of Employment or Service. The Option will not obligate the Company
or any Related Company to retain the Optionee in its employ or service for any
period.



14.
Governing Law; Severability; Choice of Law. This Agreement will be governed by
the internal substantive laws, and not the choice of law rules, of the State of
New York and construed accordingly, to the extent not superseded by applicable
federal law. If any provision of the Agreement is held unlawful or otherwise
invalid or unenforceable, in whole or in part, the unlawfulness, invalidity or
unenforceability will not affect any other provision of this Agreement or part
thereof, each of which will remain in full force and effect. Any action related
to this Agreement shall be brought exclusively in the federal or state courts of
the State of New York, County of Suffolk. The Optionee will accept service of
process as provided under New York law or by registered mail, return receipt
requested, and waive any objection based upon forum non conveniens or as to
personal jurisdiction over the Optionee in federal or state courts of the State
of New York, County of Suffolk. The choice of forum set forth in this Section 14
shall not be deemed to preclude the enforcement of any judgment obtained in such
forum in any other jurisdiction.



15.
Acceptance and Acknowledgment. By accepting this Agreement, the Optionee:



(a)
accepts and acknowledges he or she must electronically accept this Option award
as specified in Section 3 of this Agreement or this award will be forfeited;

(b)
upon electronic acceptance of this Option accepts and acknowledges receipts of
the Option which has been issued to the Optionee under the terms and conditions
of the Plan;

(c)
acknowledges and confirms the Optionee's acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Optionee,




--------------------------------------------------------------------------------



including, without limitation, the Optionee's name, home address, and telephone
number, date of birth, social security number or other identification number,
and details of all the Optionee's shares held and transactions related thereto,
by the Company and its Related Companies and agents for the purpose of
implementing, administrating and managing the Optionee's participation in the
Plan, and further understands and agrees that the Optionee's personal
information may be transferred to third parties assisting in the implementation,
administration and management of the Plan, that any recipient may be located in
the Optionee's country or elsewhere, and that such recipient's country may have
different data privacy laws and protections than the Optionee's country;
(d)
acknowledges and confirms the Optionee's consent to receive electronically this
Agreement, the Plan and the related Prospectus and any other Plan documents that
the Company is required to deliver;

(e)
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company's website and that the Optionee has access to such documents;

(f)
agrees to be bound by the terms and conditions of this Agreement and the Plan
(including, but not limited to, Section 7.5 of the Plan, Section 10 of this
Agreement and Appendix A to this Agreement), as may be amended from time to
time;

(g)
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions related to the Plan or this
Agreement;

(h)
understands that neither Plan nor this Agreement gives the Optionee any right to
employment or service with the Company or any Related Company and that the
Option is not part of the Optionee's normal or expected compensation, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Optionee's employer;

(i)
understands and acknowledges that the grant of the Option is expressly
conditioned on the Optionee's adherence to the terms of the applicable policies
and procedures of the Company and its Related Companies.

(j)
understands and acknowledges that the Plan is established voluntarily by the
Company, is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

(k)
understands and acknowledges that the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past;

(l)
all decisions with respect to future Options, if any, will be at the sole
discretion of the Company;

(m)
the Optionee is voluntarily participating in the Plan;




--------------------------------------------------------------------------------



(n)
the Option is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
is outside the scope of the Optionee's employment contract, if any;

(o)
in the event that the Optionee is not an employee of the Company, the grant of
the Option will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of the Option will not
be interpreted to form an employment contract with the Optionee’s employer or
any subsidiary or affiliate of the Company;

(p)
the future value of the underlying shares of Common Stock is unknown and cannot
be predicted with certainty;

(q)
if the Optionee exercises the Option and obtains shares of Common Stock, the
value of those shares may increase or decrease in value; and

(r)
in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares acquired through the exercise of the Option
resulting from termination of the Optionee's employment by the Company or his
employer, and the Optionee irrevocably releases the Company and his employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Optionee will be deemed irrevocably to have waived
his or her entitlement to pursue such claim.

(s)
the parties to this agreement have expressly required that this Agreement and
all documents and notices relating hereto be drafted in English. Les parties aux
présentes ont expressément exigé que la présente convention et tous les
documents et avis qui y sont afférents soient rédigés en anglais.

(t)
in the event of termination of the Optionee’s employment, the Optionee’s right
to vest in the Option under the Plan will terminate effective as of the date
that the Optionee is no longer actively employed.

16.
Entire Agreement. This Agreement and the Plan and, to the extent applicable to
the Optionee, any written employment agreement between the Optionee and the
Company, constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements between the parties with respect to the subject matter hereof.





By: _________________________________________________
Michael P. Gregoire
CEO



--------------------------------------------------------------------------------





Appendix A


1.
Prohibited Activities. The Optionee recognizes that the Company is engaged in a
highly competitive business and that its customer, employee, licensee, supplier
and financial relationships are of a highly sensitive nature. As a reasonable
means to protect the Company's Confidential Information (as defined in the
subclause (a) below), investment, relationships, and goodwill, and in
consideration for the Option grant, the Optionee agrees that, to the extent
permitted by applicable law, the Optionee will not, either during his or her
employment or for a period of 12 months following the termination of his or her
employment (or such longer period specified below) for any reason engage in any
of the following "Prohibited Activities":



(a)
Engage in any business activity in a Restricted Area that competes with the
business activities of the Company and its corporate affiliates about which
Optionee either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. "Restricted Area" for purposes of this Agreement,
means a geographic area that the Optionee served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. "Confidential Information," for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Optionee that is not generally known to the public and that is
used by the Company in connection with its business. By way of example, the term
"Confidential Information" would include: trade secrets; processes; formulas;
research data; program documentation; algorithms; source codes; object codes;
know-how; improvements; inventions; techniques; training materials and methods;
product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Optionee understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.



(b)
Solicit, call on, service or induce others to solicit, call on or service any
"Customer" for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A "Customer," for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Optionee's employment
with the Company and that the Optionee had solicited, called on, or served on
the Company's behalf anytime within that 18-month time period.



(c)
Solicit, call on, or induce others to solicit or call on, any "Prospective
Customer" for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A "Prospective Customer," for purposes of this Agreement, is any person
or business entity that the Optionee solicited or called on (whether directly or
through another Company agent at the Optionee's direction) on behalf of the
Company anytime within the 12 months preceding the end of the Optionee's
employment with the Company.



(d)
Directly or indirectly through others, hire any employee or contractor of the
Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.






--------------------------------------------------------------------------------



(e)
For any period following the termination of the Optionee's employment, violate a
non-competition, non-solicitation or non-disclosure covenant or agreement
between the Optionee and the Company or any Related Company (including, without
limitation, the Employment and Confidentiality Agreement signed at or around the
time of the Optionee's hire).



Different restrictions apply if, at or prior to termination, the Optionee was or
had been a programmer, software engineer, analyst, support technician, quality
assurance technician, technical documentation writer and/or a manager in a
research and development capacity. If so, then the Optionee's obligations under
this Paragraph 1 shall be satisfied if the Optionee does not, for one year
following Termination of Employment for any reason, work on any program or
product which may be competitive with any program or product of the Company with
which the Optionee was involved in a research and development or support
capacity anytime within the 18 months preceding the end of the Optionee's
employment with the Company.




2.
Tolling of Covenants in the Event of Breach. In the event the Optionee engages
in any of the Prohibited Activities, the time period of the violated covenant(s)
shall be tolled throughout the duration of any violation and shall continue
until the Optionee has complied with such covenant(s) for a period of 12
consecutive full months.



3.
Injunction. The Optionee acknowledges that, by virtue of the Optionee's
employment with the Company, the Optionee will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Optionee further acknowledges that the Company will suffer
irreparable harm if the Optionee breaches any of the Optionee's obligations
under this Agreement. Therefore, the Optionee agrees that the Company will be
entitled, in addition to its other rights, to enforce the Optionee's obligations
through an injunction or decree of specific performance from a court having
proper jurisdiction. Any claims the Optionee may assert against the Company
shall not constitute a defense in any injunction action brought by the Company
to force the Optionee to keep the promises the Optionee made in this Agreement.



4.
Authorization to Modify Restrictions. The Optionee agrees that the restrictions
contained in this Agreement are reasonable. However, if any court having proper
jurisdiction holds a particular restriction to be unreasonable, that restriction
shall be modified only to the extent necessary in the court's opinion to make it
reasonable and the remaining provisions of this Agreement including without
limitation Appendix A shall nonetheless remain in full force and effect. The
other provisions of this Agreement are likewise severable.



5.
General.



(a)
The Optionee understands and agrees that, if the Company is successful in a suit
or proceeding to enforce any of the terms of this Agreement, the Optionee will
pay the Company's costs of bringing such suit or proceeding, including its
reasonable attorney's fees and litigation expenses (including expert witness and
deposition expenses).

 
(b)
This Agreement shall inure to the benefit of and may be enforced by the Company,
its successors and assigns. Except as otherwise permitted by this Agreement,
this Agreement is personal to the Optionee and the Optionee may not assign it.






--------------------------------------------------------------------------------



(c)
The Company’s rights under this Agreement shall be in addition to any rights it
may have under any other Agreement with Optionee.



(d)
Any failure to enforce the terms of this Agreement with any other employee of
the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Optionee of any provision of this Agreement, shall not operate or be construed
as a waiver of any subsequent breach hereof.




